UMB FUND SERVICES, INC. 803 West Michigan Street, Suite A Milwaukee, Wisconsin53233 (414) 299-2000 September 2, 2011 Securities and Exchange Commission treet N.E. Washington, D.C.20549 Re:The Primary Trend Fund, Inc. Registration No:033-06343; 811-04704 Filing Pursuant to Rule 30b2-1 and Section 24(b) under the Investment Company Act of 1940 Dear Sir or Madam: On behalf of the above-referenced registered investment company, transmitted herewith for filing pursuant to Rule 30b2-1 and Section 24(b) under the Investment Company Act of 1940, as amended, is the Fund’s Form N-CSR for the annual period ended June 30, 2011.Questions regarding this filing may be directed to the undersigned at (414) 299-2000. Sincerely, /s/Constance Dye Shannon Senior Vice President and General Counsel Encl.
